        Case 5:19-cv-00718-PRW Document 57 Filed 08/24/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


TAMMY COVINGTON and                          )
JEFFREY COVINGTON,                           )
                                             )
                     Plaintiffs,             )
                                             )
v.                                           )   Case No. 19-cv-00718-PRW
                                             )
CSAA FIRE AND CASUALTY                       )
INSURANCE, d/b/a AAA FIRE AND                )
CASUALTY INSURANCE COMPANY,                  )
INC.,                                        )
                                             )
                     Defendant.              )

      DEFENDANT’S FIRST SUPPLEMENTAL REQUESTED VOIR DIRE

       Defendant, CSAA Fire and Casualty Insurance Company (CSAA) submits the

following First Supplemental Requested Voir Dire, in the above case. CSAA states that this

Supplement is timely made as the deadline for Requested Voir Dire is August 24, 2020 (See

[Doc 52].)

                         SUPPLEMENTAL REQUESTED VOIR DIRE

       At the core of this lawsuit is a contract dispute. CSAA requests this court to

interrogate the jury regarding their understanding of contracts. Most, if not all, of the

prospective jurors will have had some experience during their lives contracting with another

party. CSAA would like to explore their contracting experience and generally inquire

regarding the purpose or function of a contract. Insurance policies are contracts, and

coverage is subject to the terms, conditions, and exclusions contained therein.
        Case 5:19-cv-00718-PRW Document 57 Filed 08/24/20 Page 2 of 2




       Because, again, this lawsuit arises from a contract – i.e., coverage – dispute, CSAA

believes it is important to understand the jurors’ understanding of contracts and any

backgrounds or experiences they may have in drafting, negotiating, or applying contracts.

                                                     Respectfully submitted,



                                                     Gerard F. Pignato, OBA No. 11473
                                                     Matthew C. Kane, OBA No. 19502
                                                     Joshua K. Hefner, OBA No. 30870
                                                     RYAN WHALEY COLDIRON JANTZEN
                                                      PETERS & WEBBER PLLC
                                                     400 North Walnut Avenue
                                                     Oklahoma City, Oklahoma 73104
                                                     Telephone:    405-239-6040
                                                     Facsimile:    405-239-6766
                                                     Email: jerry@ryanwhaley.com
                                                            mkane@ryanwhaley.com
                                                            jhefner@ryanwhaley.com
                                                     ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       This is to certify that on August 24, 2020, a true and correct copy of the above and foregoing

instrument was forwarded to:

       Douglas J. Shelton, Esquire                   VIA U.S. MAIL, FACSIMILE, AND EMAIL
       SHELTON & WALKLEY LAW GROUP
       7701 South Western Avenue, Suite 201
       Oklahoma City, Oklahoma 73139
       Telephone:    405-605-8800
       Facsimile:    405-601-0677
       Email: dshelton@sheltonlawok.com
       ATTORNEYS FOR PLAINTIFFS



                                                     For the Firm



                                                 2
